—Appeal by the defendant from a judgment of the County Court, Nassau County (Orenstein, J.), rendered June 19,1995, convicting him of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the seventh degree (two counts), and criminal use of drug paraphernalia in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements as well as physical evidence.
Ordered that the judgment is affirmed.
The hearing court’s determinations as to credibility are afforded great weight on appeal and should not be disturbed unless clearly unsupported by the evidence (see, People v Prochilo, 41 NY2d 759). As the hearing court’s determination was supported by the record, we will not disturb it on appeal. Mangano, P. J., Copertino, Krausman and McGinity, JJ., concur.